Pope, Judge.
Appellant appeals his conviction for possession of marijuana with intent to distribute in violation of the Georgia Controlled Substances Act. Although appellant bases his appeal upon the state’s failure to produce evidence at trial sufficient to verify that the substance was indeed marijuana, the transcript reveals that a paper sack, containing the green leafy material packaged in a clear plastic bag and two manilla envelopes, was identified by the arresting officer as the sack found in appellant’s possession. Subsequently, the state tendered the paper sack, with its contents, into evidence as State’s Exhibit 1 “with the stipulation that it is marijuana.” The trial court thereupon invited objection by appellant’s counsel who responded that he had no objection to the admission of the sack, only to certain unidentified rolling papers apparently contained therein.
The failure of appellant by his counsel to object to the admission of the paper sack and to the state’s stipulation under these circumstances constituted a waiver of objection. See Miller v. State, 158 Ga. App. 21 (279 SE2d 289) (1981). “This enumeration [of error] is without merit as objections to the admission of evidence may not be raised for the first time on appeal. [Cit.]” Gaither v. State, 160 Ga. App. 705, 706 (288 SE2d 18) (1981); Ambros v. State, 159 Ga. App. 492 (4) (283 SE2d 706) (1981).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.